SEVERANCE AND CHANGE IN CONTROL AGREEMENT

     AGREEMENT, made and entered into as of the last date signed below (the
“Effective Date”) by and between Entrust Inc., a Maryland corporation (together
with its successors and assigns, the "Company"), and David J. Wagner (the
"Executive"), amending and restating in its entirety the former severance and
change in control agreement entered into by and between the Company and
Executive as of February 2, 2004 and that certain letter agreement between the
parties dated February 2, 2004 to receive a separate bonus upon the consummation
of a change of control (collectively the “Prior Agreements”).



Background




     Executive is an employee of the Company serving as its Senior Vice
President and Chief Financial Officer.

     The Board of Directors of the Company (the "Board") believes it is
necessary and desirable that the Company be able to rely upon Executive to
continue serving in his position in the event of a pending or actual change in
control of the Company.

     THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Executive (individually a "Party" and
together the "Parties") agree as follows:

1.      Definitions.     (a) "Base Salary" means the Executive's annual salary
as in effect (1) at the time  

the Executive's service is terminated hereunder, (2) at the time of a Change in
Control, or (3) immediately prior a salary reduction giving the Executive "Good
Reason" to terminate his employment, as applicable. If more than one of (A), (B)
or (C) is applicable, Base Salary shall mean the annual salary determined under
the standard producing the highest Base Salary.

(b)      "Cause" shall exist:     (i) If Executive willfully and materially
breaches any provision of  



Sections 5 or 6 of this Agreement;




     (ii) If Executive is convicted of, or pleads nolo contendere to, a felony
that materially prejudices the Company;

     (iii) In the event of Executive's Willful failure to attempt in good faith
to perform the duties of Executive's employment after receipt of written notice
from the Board and an opportunity to cure such failure; or

     (iv) In the event of Executive's Willful failure to attempt in good faith
to follow any legal and proper Board directive, after receipt of written notice
from the Board and a reasonable opportunity to cure such non-adherence or
failure to act.

--------------------------------------------------------------------------------

     (c) "Willful" shall mean that an act or failure to act on Executive's part
was done or omitted to be done by him not in good faith, and not as a result of
any incapacity of Executive.

A termination of Executive's employment shall not be considered a termination
for Cause hereunder unless the provisions of this paragraph are complied with.
Executive shall be given written notice by the Company of its intention to
terminate him for Cause, such notice (A) to state in detail the particular act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based and (B) to be given within 15 days of
the Company's learning of such act or acts or failure or failures to act.
Executive shall have 20 days after the date that such written notice has been
given to Executive in which to cure such conduct, to the extent such cure is
possible. If Executive fails to cure such conduct, Executive shall then be
entitled to a hearing before the Board at which Executive is entitled to appear.
Such hearing shall be held within 25 days of such notice to Executive, provided
Executive requests such hearing within 10 days of receipt of the written notice
from the Company of the intention to terminate him for Cause. If, within five
days following such hearing, Executive is furnished written notice by the Board
confirming that, in its judgment, grounds for Cause on the basis of the original
notice exist, Executive shall thereupon be terminated for Cause; provided that
if Executive has commenced an arbitration in accordance with Section 9 within 15
days after his receipt of the written notice from the Board, disputing the
Board's determination that Cause exists, Executive shall not be deemed to have
been terminated for Cause in accordance with the provisions hereof unless and
until the arbitrator shall have so determined.

(d)      A "Change in Control" shall be deemed to have occurred if:     (i) any
Person other than (A) the Company or, (B) any trustee or other  

fiduciary holding securities under any employee benefit plan of the Company, or
(C) any company owned, directly or indirectly, by the stockholders of the
Company immediately prior to the occurrence with respect to which the evaluation
is being made in substantially the same proportions as their ownership of the
common stock of the Company, becomes the Beneficial Owner (except that a Person
shall be deemed to be the Beneficial Owner of all shares that any such Person
has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company or any Significant
Subsidiary (as defined below), representing 25% of the combined voting power of
the Company's or such subsidiary's then outstanding securities; or

     (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange

-2-

--------------------------------------------------------------------------------

Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of an individual, corporation, partnership, group, associate or other
entity or Person other than the Board, cease for any reason to constitute at
least a majority of the Board; or

     (iii) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a "Significant Subsidiary") with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

     (iv) the stockholders of the Company approve a plan or agreement for the
sale or disposition of all or substantially all of the consolidated assets of
the Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the Company's stockholders in
substantially the same proportions as their ownership of the Company's common
stock immediately prior to such sale or disposition) in which case the Board
shall determine the effective date of the Change in Control resulting therefrom.



  For purposes of this definition:




     (A) The term "Beneficial Owner" shall have the meaning ascribed to such
term in Rule 13d-3 under the Exchange Act (including any successor to such
Rule).

     (B) The term "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

     (C) The term "Person" shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including "group" as defined in Section 13(d) thereof.

     (e) “Common Stock” means the common stock of the Company or such other
class or kind of shares or other securities. Notwithstanding the foregoing, in
the event of a reorganization, recapitalization, stock split, spin-off,
split-off, split-up, stock dividend, issuance of stock rights, combination of
shares, merger, consolidation or any other change in the corporate structure of
the Company affecting Common Stock, or any distribution to stockholders other
than a cash dividend, the Committee shall make appropriate adjustment to the
Common Stock price Targets and any other appropriate adjustments as it
determines appropriate.

(f) "Confidential Information" shall have the meaning set forth in Section 5



below.




-3-

--------------------------------------------------------------------------------

(g)      "Code" shall have the meaning set forth in Section 11 below.   (h)     
"Disability" shall mean disability as that term is defined in the Company's  



long-term disability plan.




(i)      "Effective Date" shall have the meaning set forth in Section 2 below,  
(j)      "Excise Tax" shall have the meaning set forth in Section 11 below.  
(k)      “Fair Market Value” means, on any given date, the closing price of a
share of  

Common Stock on the principal national securities exchange on which the Common
Stock is listed on such date or, if Common Stock was not traded on such date, on
the last preceding day on which the Common Stock was traded. Notwithstanding the
foregoing, on the date a Change in Control occurs, Fair Market Value shall mean
the total cash and other consideration received by the Company and/or its
shareholders divided by the number of outstanding shares of Common Stock of the
Company on such date, if this calculation would yield a higher Fair Market
Value.

     (l) "Good Reason" shall mean a termination of Executive's employment at his
initiative following the occurrence, without Executive's written consent, of one
or more of the following events:

     (i) any change in Executive's title (other than a promotion) or the
assignment of any duties or responsibilities inconsistent in any material and
adverse respect with Executive's position or which represent a material
diminution of Executive's duties or responsibilities;

     (ii) a decrease in Executive's annual Base Salary or target annual
incentive award opportunity or notice from the Company's Board of Directors
under Section 2(a) of an intention to materially reduce or eliminate the
Severance Benefits under Section 4(a);

     (iii) any failure to secure the agreement of any successor corporation or
other entity to the Company to fully assume the Company's obligations to
Executive under this Agreement;

     (iv) a relocation of Executive's principal place of employment to a
location that increases the distance the Executive is required to commute from
his primary residence immediately prior to the Change in Control, by more than
25 miles;

     (v) any significant increase (as compared to the amount of travel conducted
by Executive prior to the Change in Control) in the amount of travel or any
substantial change in the destination of such travel necessary for Executive to
perform his job responsibilities hereunder;

     (vi) any material unremedied breach by the Company of the terms and
conditions of Executive's employment, including without limitation, the terms
and conditions of any employment agreement; or

-4-

--------------------------------------------------------------------------------

(vii) any termination by the Executive within 12 months following a



Change in Control.




(m)      "Gross-Up Payment" shall have the meaning set forth in Section 11
below.   (n)      "Independent Advisors" shall have the meaning set forth in
Section 11 below.   (o)      "Original Term" shall have the meaning set forth in
Section 2 below.   (p)      "Renewal Term" shall have the meaning set forth in
Section 2 below.   (q)      "Subsidiary" shall have the meaning set forth in
Section 5 below.   (r)      "Term" shall have the meaning set forth in Section 2
below.   (s)      "Total Payments" shall have the meaning set forth in Section
11 below.  

     2. Term of Agreement. The term of this amended and restated Agreement shall
commence on the "Effective Date and shall end as follows:

     (a) the Severance Benefit provisions of this Agreement that are not
contingent upon a Change in Control (Section 4(a) and the relevant provisions of
Sections 1, 5 through 10 and 12 through 21) shall remain in effect until the
Company's Board of Directors shall have given 180 days written notice to
Executive of its intention to amend or terminate those provisions; and

     (b) the Change in Control provisions of this Agreement (Sections 4(b) and
the relevant provisions of Sections 1, and 5 through 21) shall remain in effect
until the first anniversary of the Effective Date (the "Original Term"). The
Original Term shall be automatically renewed for successive one-year terms (the
"Renewal Terms") unless at least 180 days prior to the expiration of the
Original Term or any Renewal Term, either Party notifies the other Party in
writing that he or it is electing to terminate this Agreement at the expiration
of the then current Term. "Term" shall mean the Original Term and all Renewal
Terms.

     3. Extension of Term Upon Change in Control. If a Change in Control shall
have occurred during the Term of the Change in Control provisions hereof,
notwithstanding any other provision of Section 2, the Term of those provisions
shall not expire earlier than three years after such Change in Control.



  4. Entitlement to Severance Benefit.




     Severance Benefit. In the event Executive's employment with the Company is
involuntarily terminated by the Company without Cause (other than due to death
or Disability), or voluntarily terminated by Executive for Good Reason, in
either case Executive shall be entitled to receive in a cash lump sum not later
than 15 days following Executive's termination of employment:

     (a) If such termination does not occur following a Change in Control and is
not in contemplation of a Change in Control,

-5-

--------------------------------------------------------------------------------

     (i) then earned but unpaid portion of any salary and bonus and any accrued
but unused vacation through the termination date;

(ii)      all vested and accrued benefits under any Company benefit plans; and  
(iii)      an amount equal to 1.5 times the sum of:     (A)      Executive's
Base Salary, and     (B)      Executive's target annual incentive opportunity
for the year in  



which the termination of employment occurs,




     (b) If such termination occurs within three years after a Change in Control
has occurred (or any such termination in contemplation of such Change in
Control),

     (i) then earned but unpaid portion of any salary and bonus and any accrued
but unused vacation through the termination date;

(ii)      an amount equal to 2.5 times the sum of:     (A)      Executive's Base
Salary, and     (B)      Executive's target annual incentive opportunity for the
year in  



which the termination of employment occurs,




     such amount payable in a cash lump sum promptly (but in no event later than
15 days) following Executive's termination of employment;

     (iii) pro rata annual incentive award for the year in which termination
occurs assuming that Executive would have received his target annual incentive
for such year, payable in a cash lump sum promptly (but in no event later than
15 days) following Executive's termination of employment;

     (iv) elimination of all restrictions on any restricted or deferred stock
awards outstanding at the time of termination of employment;

     (v) immediate vesting of all outstanding stock options and the right to
exercise such stock options for 12 months or the remainder of the exercise
period, if less;

     (vi) settlement of all deferred compensation arrangements in accordance
with any then applicable deferred compensation plan and/or applicable deferral
election form duly executed by Executive;

     (vii) continued participation in all medical, health and life insurance
plans at the same benefit level at which Executive was participating on the date
of termination of Executive's employment until the earlier of:

-6-

--------------------------------------------------------------------------------

(A) 24 months following the termination of Executive's



employment;




     (B) the date, or dates, Executive receives equivalent coverage and benefits
under the plans and programs of a subsequent employer (such coverage and
benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis); provided that (1) if Executive is precluded from continuing his
participation in any employee benefit plan or program as provided in this clause
(viii) of this Section 4(a), Executive shall receive cash payments equal on an
after-tax basis to the cost to Executive of obtaining the benefits provided
under the plan or program in which he is unable to participate for the period
specified in this clause (viii) of this Section 4(a), (2) such cost shall be
deemed to be the lowest reasonable cost that would be incurred by Executive in
obtaining such benefit himself/herself on an individual basis, and (3) payment
of such amounts shall be made quarterly in advance; or

     (C) upon Executive's death (provided that this subsection (B) shall not
operate to diminish or eliminate the rights of Executive's spouse or other
beneficiaries to any benefit to which they would otherwise be entitled pursuant
to any Company plan or program);

     (viii) continued indemnification in accordance with Company's charter and
by-laws as in effect on the date of the Change in Control or on the date of the
Executive's termination, whichever provides the greater protection to the
Executive; and

     (ix) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, including without limitation, Section 4, a
termination in contemplation of a Change in Control means a termination within
12 months prior to an actual Change in Control at the request or direction of a
Person who enters or has entered into an agreement the consummation of which
would cause a Change in Control or who conditions entry into such an agreement
on the Executive's termination whether or not such Person actually enters into
such an agreement. A termination by the Executive for Good Reason shall
constitute a termination in contemplation of a Change in Control if the actions
giving rise to Good Reason were taken at the suggestion of a Person who has
entered into an agreement the consummation of which would cause a Change in
Control.

     (c) No Mitigation; No Offset. In the event of any termination of employment
under this Section 4, Executive shall be under no obligation to seek other
employment; amounts due Executive under this Agreement shall not be offset by
any remuneration attributable to any subsequent employment that Executive may
obtain.

     (d) Nature of Payments. Any amounts due under this Section 4 are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.

5. Confidentiality; Cooperation with Regard to Litigation; Non-disparagement.

-7-

--------------------------------------------------------------------------------

     (a) During the Term and thereafter, Executive shall not, without the
Company's prior written consent, disclose to anyone (except in good faith in the
ordinary course of business to a person who will be advised by Executive to keep
such information confidential) or make use of any Confidential Information
except in the performance of his duties hereunder or when required to do so by
legal process, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) that requires him to divulge, disclose or make accessible
such information. In the event that Executive is so ordered, he shall give the
Company prompt written notice to allow the Company the opportunity to object to
or otherwise resist such order.

     (b) During the Term and thereafter, Executive shall not disclose the
existence or contents of this Agreement beyond what is disclosed in the proxy
statement or documents filed with the government unless and to the extent such
disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of Executive's rights under this Agreement. In the event that
disclosure is so required, Executive shall give prompt written notice to the
Company to allow the Company the opportunity to object to or otherwise resist
such requirement. This restriction shall not apply to such disclosure by
Executive to members of his immediate family, his tax, legal or financial
advisors, any lender, or tax authorities, or to potential future employers to
the extent necessary, each of whom shall be advised not to disclose such
information.

     (c) "Confidential Information" shall mean all information concerning the
business of the Company or any Subsidiary relating to any of their products,
product development, trade secrets, customers, suppliers, finances, and business
plans and strategies. Excluded from the definition of Confidential Information
is information (i) that is or becomes part of the public domain, other than
through the breach of this Agreement by Executive or (ii) regarding the
Company's business or industry properly acquired by Executive in the course of
his career as an executive in the Company's industry and independent of
Executive's employment by the Company. For this purpose, information known or
available generally within the trade or industry of the Company or any
Subsidiary shall be deemed to be known or available to the public.

    (d)    "Subsidiary" shall mean any corporation controlled directly or
indirectly by  the Company.                (e)    Executive agrees to cooperate
with the Company, during the Term and 


thereafter (including following Executive's termination of employment for any
reason), by making himself/herself reasonably available to testify on behalf of
the Company or any Subsidiary in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
Subsidiary, in any such action, suit, or proceeding, by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any Subsidiary as requested;
provided, however that the same does not materially interfere with his then
current professional activities. The Company agrees to reimburse Executive, on
an after-tax basis, for all expenses actually incurred in connection with his
provision of testimony or assistance.

-8-

--------------------------------------------------------------------------------

     (f) Executive and Company agree that, during the Term and thereafter
(including following Executive's termination of employment for any reason) both
parties will not make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Executive or
the Company or any Subsidiary or the officers, directors, employees, advisors,
businesses or reputations of the Company or any Subsidiary. Notwithstanding the
foregoing, nothing in this Agreement shall preclude Executive or the Company
from making truthful statements or disclosures that are required by applicable
law, regulation or legal process.

6.      Restrictive Covenants.     (a) Non-solicitation. During the period
beginning with Effective Date and ending  

12 months following the termination of Executive's employment, Executive shall
not induce employees of the Company or any Subsidiary to terminate their
employment. During such period, Executive shall not hire, directly or through
any employee, agent or representative, any employee of the Company or any
Subsidiary or any person who was employed by the Company or any Subsidiary
within 180 days of such hiring. Provided, however, that the prohibition on
non-solicitation under this or any other agreement shall not apply to any
officers who have signed an agreement with the Company providing for Change in
Control benefits, if such officer has been notified by the Company or any party
to a Change in Control event that the officer will likely be terminated
following a Change in Control event.

     (b) Non-Competition. The Parties specifically agree that the noncompetition
provisions contained in the Non-Competition and Non-solicitation Agreement
between Executive and Company dated March 27, 2001, as amended, shall continue
to apply after the Effective Date. Notwithstanding the foregoing, such
provisions shall expire and be of no operative effect on the date of the
Executive's termination of employment if the Executive's employment with the
Company is involuntarily terminated by the Company without Cause (other than due
to death or Disability), or voluntarily terminated by Executive for Good Reason
within three years after a Change in Control has occurred (or any such
termination in contemplation of such Change in Control).

     7. Remedies. In addition to whatever other rights and remedies the Company
may have at equity or in law, if Executive breaches any of the provisions
contained in Sections 5 or 6 above, the Company (a) shall have the right to seek
injunctive relief. Executive acknowledges that such a breach would cause
irreparable injury and that money damages would not provide an adequate remedy
for the Company; provided, however, the foregoing shall not prevent Executive
from contesting the issuance of any such injunction on the ground that no
violation or threatened violation of Sections 5 or 6 has occurred.

     8. Resolution of Disputes. Any controversy or claim arising out of or
relating to this Agreement or any breach or asserted breach hereof or
questioning the validity and binding effect hereof arising under or in
connection with this Agreement, other than seeking injunctive relief under
Section 7, shall be resolved by binding arbitration, to be held at the American
Arbitration Association's office closest to the Company's principal offices in
accordance with the rules and procedures of the American Arbitration Association
or any other mutually agreed location. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having

-9-

--------------------------------------------------------------------------------

jurisdiction thereof. Pending the resolution of any arbitration or court
proceeding, the Company shall continue payment of all amounts and benefits due
Executive under this Agreement. Executive shall be entitled to reimbursement of
reasonable costs and expenses of any arbitration or court proceeding (including
reasonable fees and disbursements of counsel) as follows: (a) if the dispute
arises prior to a Change in Control, Executive must prevail in the litigation or
dispute, and (b) if the dispute arises after a Change in Control, Executive
shall be reimbursed so long as no determination is made that Executive's
litigation assertions or defenses were asserted in bad faith or frivolous.

     9. Change in Control Bonus. Executive will be entitled to receive a cash
bonus (“Award”) based on the Fair Market Value of Common Stock on the date that
a Change in Control occurs (a “Common Stock Price Target”), as follows:

Common Stock Price    Cash Bonus Amount               Target     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      One times (1 X) Executive’s  $3.00 but less than $5.00    then current
Base Salary 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      One decimal five times (1.5  $5.00 or more    X) Executive’s then current
Base      Salary 


     If Fair Market Value of Common Stock on the date a Change in Control occurs
is below $3.00, then Executive will not be eligible to receive any Award.

     The Award shall be payable as soon as practicable following a Change in
Control. Executive must be an active employee at the time of the Change in
Control in order for such Award to accrue. For greater certainty, the Award will
not accrue if such Change in Control occurs during the 12 month period following
Executive’s termination of employment. Notwithstanding the foregoing, if
Executive’s employment is terminated within 12 months prior to an actual Change
in Control at the request or direction of a third party who enters or has
entered into an agreement the consummation of which would cause a Change in
Control or who conditions the entry into such an agreement on Executive’s
termination, then the Award will still be payable pursuant to the foregoing
provisions.

     10. Not an Employment Agreement. This Agreement is not, and nothing herein
shall be deemed to create, a contract of employment between Executive and the
Company. The Company may terminate Executive's employment at any time, subject
to the terms of any employment agreement between the Company and Executive that
may then be in effect.

     11. Excise Tax Gross-Up. If Executive becomes entitled to one or more
payments (with a "payment" including, without limitation, the vesting of an
option or other non-cash benefit or property), whether pursuant to the terms of
this Agreement or any other plan, arrangement, or

-10-

--------------------------------------------------------------------------------

agreement with the Company or any affiliated company (the "Total Payments"),
which are or become subject to the tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the "Code") (or any similar tax that may
hereafter be imposed) (the "Excise Tax"), the Company shall pay to Executive at
the time specified below an additional amount (the "Gross-Up Payment") (which
shall include, without limitation, reimbursement for any penalties and interest
that may accrue in respect of such Excise Tax) such that the net amount retained
by Executive, after reduction for any Excise Tax (including any penalties or
interest thereon) on the Total Payments and any federal, state and local income
or employment tax and Excise Tax on the Gross-Up Payment provided for by this
Section 11, but before reduction for any federal, state, or local income or
employment tax on the Total Payments, shall be equal to the sum of (a) the Total
Payments, and (b) an amount equal to the product of any deductions disallowed
for federal, state, or local income tax purposes because of the inclusion of the
Gross-Up Payment in Executive's adjusted gross income multiplied by the highest
applicable marginal rate of federal, state, or local income taxation,
respectively, for the calendar year in which the Gross-Up Payment is to be made;
provided, however, that notwithstanding the foregoing, Executive shall not
receive any payments with respect to Excise Taxes relating to equity
compensation awards received by Executive on or after the Effective Date. For
purposes of determining whether any of the Total Payments will be subject to the
Excise Tax and the amount of such Excise Tax:

     (a) The Total Payments shall be treated as "parachute payments" within the
meaning of Section 280G(b)(2) of the Code, and all "excess parachute payments"
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless, and except to the extent that, in the written opinion
of independent compensation consultants, counsel or auditors of nationally
recognized standing ("Independent Advisors") selected by the Company and
reasonably acceptable to Executive, the Total Payments (in whole or in part) do
not constitute parachute payments, or such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code in excess of the base
amount within the meaning of Section 280G(b)(3) of the Code or are otherwise not
subject to the Excise Tax;

     (b) The amount of the Total Payments which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments or (ii) the total amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (a) above); and

     (c) The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

     For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed (i) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made; (ii) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of Executive's adjusted gross income); and

-11-

--------------------------------------------------------------------------------

(iii) to have otherwise allowable deductions for federal, state, and local
income tax purposes at least equal to those disallowed because of the inclusion
of the Gross-Up Payment in Executive's adjusted gross income. In the event that
the Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-Up Payment is made, Executive shall
repay to the Company at the time that the amount of such reduction in Excise Tax
is finally determined (but, if previously paid to the taxing authorities, not
prior to the time the amount of such reduction is refunded to Executive or
otherwise realized as a benefit by the Executive) the portion of the Gross-Up
Payment that would not have been paid if such Excise Tax had been applied in
initially calculating the Gross-Up Payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time the Gross-Up Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest and penalties payable with respect to
such excess) at the time that the amount of such excess is finally determined.

     The Gross-Up Payment provided for above shall be paid on the 30th day (or
such earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-Up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to Executive on such day an
estimate, as determined by the Independent Advisors, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), as soon as
the amount thereof can be determined. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to Executive, payable on the
fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). If more than one Gross-Up
Payment is made, the amount of each Gross-Up Payment shall be computed so as not
to duplicate any prior Gross-Up Payment. The Company shall have the right to
control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, the Company may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with any taxing authority in
respect of such Excise Tax (including any interest or penalties thereon);
provided, however, that the Company's control over any such proceedings shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and Executive shall be entitled to settle or contest any other issue
raised by the Internal Revenue Service or any other taxing authority. Executive
shall cooperate with the Company in any proceedings relating to the
determination and assessment of any Excise Tax and shall not take any position
or action that would materially increase the amount of any Gross-Up Payment
hereunder.

     12. Assignability; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs (in
the case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred in
connection with the sale or transfer of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets of the -12-

--------------------------------------------------------------------------------

Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall take
whatever action it legally can to cause such assignee or transferee to expressly
assume the Company's liabilities, obligations and duties hereunder. No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to compensation and benefits, which may be
transferred only by will or operation of law, except as provided in Section 18
below.

     13. Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.

     14. Entire Agreement. Except as may be specifically provided in Section 6,
this Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto, including, without
limitation, the Prior Agreements. For the avoidance of doubt, this Agreement
does not address and accordingly, does not supercede, the benefits offered under
any employee benefit plan or the benefits payable to the Executive upon the
Executive's death or disability.

     15. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by Executive and an
authorized officer of the Company. No waiver by either Party of any breach by
the other Party of any condition or provision contained in this Agreement to be
performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

     16. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

     17. Survivorship. The respective rights and obligations of the Parties
hereunder shall survive any termination of Executive's employment to the extent
necessary to preserve such rights and obligations.

     18. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive's death by giving the Company written notice thereof. In the event of
Executive's death or a judicial determination of his incompetence, references in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

-13-

--------------------------------------------------------------------------------

     19. Governing Law/Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Texas
without reference to principles of conflict of laws. Subject to Section 8, the
Company and Executive hereby consent to the jurisdiction of any or all of the
following courts for purposes of resolving any dispute under this Agreement: (i)
the United States District Court for the Northern District of Texas or (ii) any
of the courts of the State of Texas. The Company and Executive further agree
that any service of process or notice requirements in any such proceeding shall
be satisfied if the rules of such court relating thereto have been substantially
satisfied. The Company and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it or he may now or hereafter
have to such jurisdiction and any defense of inconvenient forum.

     20. Notices. Any notice given to a Party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address as
such Party may subsequently give such notice of:

    If to the Company: Entrust Inc.                     One Hanover Park       
             Suite 800                     Addison, TX 75001                If
to Executive:       David J. Wagner                     at the last residential
address known to the Company            21.    Headings. The    headings of the
sections contained in this Agreement    are    for 


convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

22. Counterparts. This Agreement may be executed in two or more counterparts.

-14-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.



ENTRUST, INC.




Date: February    15,    2007    By: /s/ F. William Conner              Name:
F.William Conner              Title: President and CEO      Date: February   
15,    2007    /s/ David Wagner              Executive 


-15-

--------------------------------------------------------------------------------